HAWKINS, Presiding Judge.
Conviction is for selling whisky in dry territory; punishment assessed being a fine of $100.00.
*340The transcript fails to show that any judgment was entered of record. In fact, a memoranda on the margin of the transcript — presumably made by the Clerk of the County Court— shows affirmatively that no judgment is of record. A memoranda on the trial docket recites that a verdict was returned by the jury finding appellant $100.00 and “judgment entered in accordance with said verdict.” Such entry on the trial docket does not meet the requirement of Art. 766, C. C. P., which contemplates the entry of the judgment in the minutes of a court of record. Walling v. State, 90 Tex. Cr. R. 463, 235 S. W. 888. Without a -final judgment the jurisdiction of this court does not attach. Hellman v. State, 87 Tex. Cr. R. 460; 222 S. W. 980.
The appeal is dismissed.